     Case 3:17-cv-02412-JLS-AGS Document 44 Filed 08/13/21 PageID.389 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    THE CHAMBERLAIN GROUP, INC.,                      Case No.: 17-CV-2412 JLS (AGS)
12                                     Plaintiff,
                                                        ORDER REQUIRING PARTIES TO
13    v.                                                FILE A JOINT STATUS REPORT
14    NORTEK SECURITY & CONTROL
      LLC f/k/a LINEAR LLC,
15
                                     Defendant.
16
17
18         On June 8, 2018, the Court granted Defendant Nortek Security & Control LLC’s
19   unopposed Motion to Stay and stayed this action pending the resolution of an investigation
20   by the U.S. International Trade Commission (“ITC”). ECF No. 40. The Parties filed a
21   joint status report on October 15, 2020, informing the Court that Plaintiff Chamberlain
22   Group, Inc. filed a Notice of Appeal to the Court of Appeals for the Federal Circuit
23   regarding the ITC findings on June 16, 2020; however, the ITC filed a motion to stay the
24   appeal until the ITC completed proceedings with respect to the ’223 Patent. ECF No. 43.
25         Based on the foregoing, the Court ORDERS the Parties to file a joint status report
26   updating the Court on the status of the ITC investigation and any appeals therefrom. The
27   ///
28   ///

                                                    1
                                                                             17-CV-2412 JLS (AGS)
     Case 3:17-cv-02412-JLS-AGS Document 44 Filed 08/13/21 PageID.390 Page 2 of 2



 1   Parties SHALL FILE this joint status report, not to exceed ten (10) pages, on or before
 2   August 27, 2021.
 3         IT IS SO ORDERED.
 4   Dated: August 13, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                           17-CV-2412 JLS (AGS)
